


 

EXHIBIT 10.19.2

 

THIS NOTE WAS ISSUED WITH ORIGINAL ISSUE DISCOUNT.  THE ISSUE DATE OF THIS NOTE
IS OCTOBER 29, 2002.  THE ISSUE PRICE OF THIS NOTE IS $15,500,000.  THE ORIGINAL
ISSUE DISCOUNT AND YIELD TO MATURITY OF THIS NOTE WILL VARY, DEPENDING ON WHEN
THIS NOTE IS REPAID IN FULL.  SCHEDULE 1 ATTACHED TO THIS NOTE DETAILS THE
ORIGINAL ISSUE DISCOUNT AND YIELD TO MATURITY OF THIS NOTE.

 

TERM NOTE

 

October 29, 2002

 

                FOR VALUE RECEIVED, the undersigned The Doe Run Resources
Corporation, a New York corporation (the “Company”), hereby promises to pay The
Renco Group, Inc., a New York corporation (“Renco”), or registered assigns, on
the Maturity Date, the principal amount of Fifteen Million Five Hundred Thousand
Dollars ($15,500,000) or such lesser unpaid principal amount of the loan made by
the Lenders to the Company pursuant to the Credit Agreement dated as of
October 29, 2002, as from time to time in effect (the “Credit Agreement”), among
the Company, the Lender and certain other parties.  Capitalized terms defined in
the Credit Agreement and not otherwise defined herein are used herein with the
meanings so defined.

 

                The Company promises to pay (a) Daily Interest from the date
hereof, computed as provided in the Credit Agreement, on the principal amount of
such loan from time to time unpaid at the per annum rate applicable to such
unpaid principal amount as provided in the Credit Agreement and (b) the amount
of Contingent Interest, computed as provided in the Credit Agreement, payable in
respect of the principal amount of such loan in accordance with the terms of the
Credit Agreement, all such interest being payable at the times specified in such
Credit Agreement, except that all accrued interest shall be paid at the stated
or accelerated maturity hereof or upon the prepayment in full hereof.

 

                Payments hereunder shall be made to The Renco Group, Inc., as
Agent and Lender, at 30 Rockefeller Plaza, 42nd Floor, New York, NY 10112, Attn:
Roger L. Fay.

 

                This Note evidences borrowings under, and is entitled to the
benefits of, and is subject to the provisions of, the Credit Agreement.  The
principal of this Note is prepayable in the amounts and under the circumstances
set forth in the Credit Agreement, and may be prepaid in whole or from time to
time in part, all as set forth in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

                In case an Event of Default shall occur and be continuing, the
entire principal of this Note may become or be declared due and payable in the
manner and with the effect provided in the Credit Agreement.

 

                This Note shall be governed by and construed in accordance with
the laws (other than the conflict of laws rules) of The Commonwealth of
Massachusetts.

 

                The parties hereto, including the Company and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, except as specifically otherwise provided in the
Credit Agreement, and assent to extensions of time of payment, forbearance or
other indulgence without notice.

 

 

THE DOE RUN RESOURCES
CORPORATION

 

 

 

 

 

By:

 

/s/ David Chaput

 

 

 

Name: David Chaput

 

 

 

Title: Vice President-Finance

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

ORIGINAL ISSUE DISCOUNT AND YIELD TO MATURITY*

 

 

Period

 

Issue Price

 

Amount Payable
if Paid in Full

 

Original Issue
Discount

 

Yield to
Maturity

 

On or prior to October 29, 2003

 

$15,035,000

 

$16,000,000

 

$1,965,000

 

17.58415%

 

After October 29, 2003 and on or prior to October 29, 2004

 

$15,035,000

 

$17,000,000

 

$1,965,000

 

17.58415%

 

After October 29, 2004

 

$17,000,000

 

$18,500,000

 

$1,500,000

 

20.07350%

 

 

 

--------------------------------------------------------------------------------

 

*  The applicable Treasury Regulations assume that the Company, which has the
option to prepay this Note at any time, would prepay this Note in full on
October 29, 2004, as such date of prepayment would result in the lowest yield to
maturity of this Note under the terms of the Credit Agreement.  Accordingly,
this Schedule 1 assumes that this Note will be prepaid in full on October 29,
2004.  If no portion of this Note is prepaid on or prior to October 29, 2004,
this Note will be deemed to have been reissued on such date at its then adjusted
issue price and, thereafter, original issue discount will be required to be
accrued on this Note at a rate of 20.0735% (compounded annually) from October
20, 2004 through October 29, 2005.  If this Note is at any time prepaid in part,
this Schedule 1 will not be accurate and the holder of this Note should contact
the Company for a revised schedule of the original issue discount and yield to
maturity of this Note.

 

 

 

--------------------------------------------------------------------------------
